DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. (Currently Amended) An image capturing apparatus which has a first image sensor and can interchange a lens unit, comprising:
at least one processor and/or circuit configured to function as a control unit, 
wherein the control unit performs a predetermined synthesizing process to perform a plurality of image captures using the first image sensor and to create [[and]] a synthetic image from a plurality of images obtained by the plurality of image captures, 
wherein, in the predetermined synthesizing process, in a case where, a first lens unit for the first image sensor is remounted after a first image capture is performed to create the synthetic image in a state in which a second lens unit for a second image sensor whose size is smaller than the size of the first image sensor is mounted, 
the control unit 
continues the predetermined synthesizing process which had been performed before the remount and enables [[to]] capture of a second image, and 
is cropped from the remounted first lens unit.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an image capturing apparatus comprising a first image sensor and can interchange a lens unit, a second lens unit for a second image sensor whose size is smaller than the size of the first image sensor, wherein a predetermined synthesizing process is performed to perform a plurality of image captures using the first image sensor and to create a synthetic image from a plurality of images obtained by the plurality of image captures, and wherein in the predetermined synthesizing process, in a case where a first lens unit for the first image sensor is remounted after a first image capture is performed to create the synthetic image in a state in which the second lens unit for the second image senor is mounted, the control unit continues the predetermined synthesizing process which had been performed before the remount and enables capture of a second image, and crops a region to display a live video corresponding to a region of an image of the size of the second image sensor, as required by the independent claims of the instant application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Relevant prior art Yamagishi (US 7,136,096) discloses an image capturing apparatus (Fig. 1) comprising an image sensor (element 103) and a synthesizing unit (panoramic synthesis, col. 59, lines 19-20) and a detachable lens (col. 10, lines 60-63) but does not teach or suggest wherein when the replacement lens necessitates a predetermined image correction, controlling the image capturing unit not to capture a new image for creating the synthetic image as required by the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696